         Case 1:17-cr-00548-PAC Document 130 Filed 08/29/19 Page 1 of 15



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------X
UNITED STATES OF AMERICA                                 :    17 Cr. 548 (PAC)
                                                         :
              -v.-                                       :
                                                         :
JOSHUA ADAM SCHULTE,                                     :
                                                         :
                 Defendant.                              :
---------------------------------------------------------X




                 Reply Memorandum of Law in Further Support of
            Joshua Adam Schulte’s Motion to Suppress Evidence Seized
                    from the Metropolitan Correctional Center


                                                   Federal Defenders of New York, Inc.
                                                   Counsel for Defendant Joshua Adam Schulte
                                                   52 Duane Street, 10th Floor
                                                   New York, New York 10007
                                                   Tel.: (212) 417-8713

                                                   Sabrina P. Shroff
                                                   Allegra Glashausser
                                                   Edward S. Zas
                                                     Of Counsel



TO:     GEOFFREY S. BERMAN, ESQ.
        United States Attorney
        Southern District of New York
        One St. Andrew’s Plaza
        New York, New York 10007
        Attn: Matthew Laroche and Sidhardha Kamaraju
              Assistant United States Attorneys
            Case 1:17-cr-00548-PAC Document 130 Filed 08/29/19 Page 2 of 15



                                                      Table of Contents

Argument ................................................................................................................................. 1

      A. FBI agents flagrantly disregarded the terms of MCC search warrant
         by seizing and reviewing notebooks clearly marked privileged .......................... 3

      B. The use of the wall team is not evidence of good faith ...................................... 7

      C. The search of the handwritten notebooks was not urgent. .............................. 10

      D. Appropriate remedy ............................................................................................... 11

      E. Because there are disputed facts, an evidentiary hearing is necessary ............. 12

Conclusion ............................................................................................................................. 13




                                                                     i
        Case 1:17-cr-00548-PAC Document 130 Filed 08/29/19 Page 3 of 15



       Mr. Schulte submits this reply in response to the government’s opposition to

his motion to suppress evidence seized pursuant to the MCC search warrants, filed on

June 18, 2019.

                                        Argument

              The evidence seized from the MCC should be
              suppressed, or at a minimum, a hearing should be
              ordered.

       As explained in Mr. Schulte’s opening memorandum of law (Dkt. 98, “MCC

Br.”), the Court should order the wholesale suppression of all evidence and

documents seized from his former cell at the MCC because the FBI, in executing the

MCC search warrant, conducted an impermissibly broad search in flagrant disregard

of the scope of the warrant, and conducted the search in bad faith by reviewing

Mr. Schulte’s notebooks and writings that were clearly marked as protected by the

attorney-client privilege. Evidence and materials uncovered pursuant to subsequent

search warrants, which relied on documents and information obtained from the MCC

search, should also be suppressed as fruits of the poisonous tree. MCC Br. 18-19. At a

minimum, the Court should order a hearing to determine whether the FBI’s execution

of the MCC search went beyond permissible bounds such that wholesale suppression

of all evidence seized should be granted. See, e.g., United States v. Pinto-Thomaz, 352 F.

Supp. 3d 287, 309 (S.D.N.Y. 2018) (ordering evidentiary hearing to determine

whether agents executed search in bad faith and in flagrant disregard of the warrant);

United States v. Debbi, 244 F. Supp. 2d 235, 238 (S.D.N.Y. 2003) (same).
                                             1
        Case 1:17-cr-00548-PAC Document 130 Filed 08/29/19 Page 4 of 15



       In its opposition, the government does not deny that the FBI agents seized

notebooks and documents that on its face appeared to contain privileged information.

Dkt. 120, at 60 (“Gov. Res.”). The government also does not deny that FBI agents

reviewed those very notebooks and documents during the execution of the MCC

search warrant. Id. It argues, however, that this should not matter because ultimately

“the Notebooks did have relevant information,” id. at 69, and the agents did not

notice that the notebooks were marked Attorney-Client Privileged in all caps and

“would testify that they do not recall seeing [ ] notations on the covers of the

Notebooks before they began to review them.” Gov. Res. 60, n. 14. The government

asserts that, overall, the FBI “acted cautiously by, among other things, seeking

authorization” for a wall team, after the agents realized that they had reviewed

privileged information. Id. at 59. The government fails to point to any other actions

that support this claim of “caution,” nor does it explain how agents acting

“cautiously” could have missed the clear markings of privilege on and inside the

notebooks. The Court should reject the government’s specious arguments and order

suppression of all evidence seized from the MCC.

       Alternatively, because the government’s opposition raises various factual

disputes, including facts that it asserts without citation to the record or an affidavit,

the Court should order a hearing. See Pinto-Thomaz, 352 F. Supp. 3d at 309, n.11

(noting Government’s “representations as to how law enforcement agents conducted



                                             2
        Case 1:17-cr-00548-PAC Document 130 Filed 08/29/19 Page 5 of 15



the searches” were “made unaccompanied by any sworn affidavits by the agents

concerned” and cannot be considered as evidence).

A.     FBI agents flagrantly disregarded the terms of MCC search warrant by seizing
       and reviewing notebooks clearly marked privileged.

       Under the terms of the MCC search warrant, the government should never

have searched Mr. Schulte’s notebooks, which were clearly labeled attorney-client

privileged. MCC Br. 8-18. While the government argues that it should be afforded

some latitude in executing search warrants, and cannot be faulted for a limited review

of “innocuous” documents during the search, Gov. Res. 63, 68, it also acknowledges

its obligation to “protect against the disclosure of attorney-client material during the

execution of a search warrant” by using the “‘common procedure’ of designating a

filter or wall team,” id. at 64. See also Andresen v. Maryland, 427 U.S. 463, 482 n.11

(1976) (explaining that agents “must take care to assure that they . . . minimize[ ]

unwarranted intrusions upon privacy”). Documents clearly labeled attorney-client

privilege can hardly be called “innocuous” documents, and the strong public interest

in protecting privileged documents from unauthorized disclosure cannot tolerate the

government’s “innocent” examination of such documents in executing a search

warrant. See, e.g., United States v. Kaplan, No. 02 CR. 883 (DAB), 2003 WL 22880914, at

*11 (S.D.N.Y. Dec. 5, 2003) (noting the fact that “FBI case agent was given access to

review materials from seized files even before it was determined whether or not the

crime-fraud exception applied,” “raises serious concerns about the admissibility of


                                             3
       Case 1:17-cr-00548-PAC Document 130 Filed 08/29/19 Page 6 of 15



information gained in the investigation . . . and eviscerates any claim that an ‘ethical

wall team’ within the Government effectively screens the prosecution team from

privileged materials”).

       The government’s citation to a number of cases relating to the warrant

“particularity requirement,” Gov. Res. 63-64 (citing inter alia, Andresen 427 U.S. at 482;

United States v. Riley, 906 F.2d 841, 844-45 (2d Cir. 1990) (finding warrant sufficiently

particular); United States v. Alexander, No. 92 CR. 220 (SWK), 1993 WL 97407, at *7

(S.D.N.Y. Apr. 1, 1993)), have no bearing on the appropriate procedures for searching

and seizing clearly-marked privileged materials and thus are unavailing. Moreover, the

cases cited by the government that relate to search and seizure of privileged materials

do not support their position. The government suggests that Mr. Schulte’s case is like

United States v. Lumiere, No. 16 CR. 483, 2016 WL 7188149, at *6 (S.D.N.Y. Nov. 29,

2016), arguing that the agents here simply did not realize the notebooks were

privileged. Gov. Res. 63-64. In Lumiere, however the searches occurred before the

defendant was charged with a crime and “the Government completed its review of

the seized devices before being alerted to the fact that they might contain significant

numbers of privileged documents.” 2016 WL 7188149, at *6; see also United States v.

Patel, No. 16-CR-798 (KBF), 2017 WL 3394607, at *7 (S.D.N.Y. Aug. 8, 2017)

(government had no reason to know about privileged materials in advance of search).

       The same is not true here. As a preliminary matter, the agents here should have

been on clear notice that Mr. Schulte’s cell would very likely contain privileged
                                             4
         Case 1:17-cr-00548-PAC Document 130 Filed 08/29/19 Page 7 of 15



documents. In any pretrial defendant’s cell at the MCC, there is likely to be discovery

materials, questions from the pretrial client about his case and discovery, notes about

important portions of discovery to bring to counsel’s attention, and written

communications from the lawyer to the client. Here, in addition to that common-

sense notice, the government concedes that Mr. Schulte had also written on the cover

of each notebook “Attorney-Client Privileged,” in all caps, similar to that shown

below:




Schulte Ex. E, at 1-2 (blue notebook); Ex. D, at 1-2 (red notebook); see also Gov. Res.

60 (“The cover of each of the Notebooks was labeled with the words ‘ATTORNEY-

CLIENT PRIVILEGE.’”).

         The government’s claim that the agents were acting “cautiously” is in clear

tension with their claim that the agents did not notice the all caps writing on the cover




                                             5
        Case 1:17-cr-00548-PAC Document 130 Filed 08/29/19 Page 8 of 15



and the first page of the notebooks.1 The government cannot have it both ways—

either the agents were careful and saw, but disregarded, the clear privilege markings

on the notebooks before reviewing them, or they were so careless in their search that

they did not even bother to ascertain whether the notebooks were within the scope of

the search warrant before reviewing them.

        Similarly, the government asserts that the agents’ initial review was a “cursory

examination” of the hundreds of pages of handwritten notes, but states that through

this cursory examination, the agents were able to identify information that “appeared

to be potentially classified.” Gov. Res. 60. This is surprising given that the portions

the government states are classified are short and interspersed with much non-

classified material, especially considering that the “cursory examination” did not alert

the agents to the all caps privilege markings on the notebooks’ covers and the first

page.

        The government’s reliance on these types of contradictory factual assertions,

unsupported by an affidavit from any of the agents involved, raises precisely the type

of factual dispute that requires an evidentiary hearing to resolve.




1
 Oddly, given that the government asserted that the agents did not see the labels on the notebooks,
the government also says that the agents were not “required to take [Mr.] Schulte’s notation at face
value.” Gov. Res. 68.

                                                 6
        Case 1:17-cr-00548-PAC Document 130 Filed 08/29/19 Page 9 of 15



B.     The use of the wall team is not evidence of good faith

       In light of the unmistakable markings on Mr. Schulte’s notebooks and his

status as a pretrial detainee, the government was clearly on notice that the seized

materials likely contained a significant amount of privileged communications, yet the

agents proceeded to search and review the documents anyway. The fact that the

government subsequently secured a wall team—without seeking any input from

defense counsel—cannot inoculate this flagrant and reckless error. The government’s

repeated assertion that its eventual “use of a wall team is evidence of the

Government’s good faith,” Gov. Res. 65, 69, rings hollow and should be rejected.2

       The cases cited by the government suggesting that the use of a wall team

indicates good faith, Gov. Res. 65, 69, are materially different from the circumstances

here, as the government in those cases proactively took steps to implement a wall or

filter review process as soon as it had notice that the documents contained potentially

privileged information. See, e.g., Sec. & Exch. Comm’n v. Lek Sec. Corp., No. 17-CV-1789

(DLC), 2018 WL 417596, at *1-*2 (S.D.N.Y. Jan. 16, 2018) (providing search terms to

screen for potentially privileged material in the first instance); United States v. Triumph

Capital Grp., Inc., 211 F.R.D. 31, 65 (D. Conn. 2002) (parties had “agreed-upon




2
 Notably, many of the cases cited by the government “approv[ing]” wall teams are from the same
District Court judge. See Gov. Res. 63-65 (citing United States v. Winters, No. 06 CR. 54 (SWK), 2006
WL 2789864, at *2 (S.D.N.Y. Sept. 27, 2006); Alexander, No. 92 CR. 220 (SWK), 1993 WL 97407, at
*7; United States v. Milan-Colon, No. 91 CR. 685 (SWK), 1992 WL 236218, at *28 (S.D.N.Y. Sept. 8,
1992)). These cases were never cited by the circuit.
                                                  7
       Case 1:17-cr-00548-PAC Document 130 Filed 08/29/19 Page 10 of 15



screening procedures [which] provided greater protection to the defendants because

all of the material that was to be searched was first disclosed to counsel for review and

assertion of a privilege claim.”). For example, in Patel, the government obtained emails

in connection with certain email accounts pursuant to warrants issued to Google and

Microsoft. 2017 WL 3394607, at *1. Prior to reviewing the emails, the government

had no reason to know that the email accounts would contain communications

protected by the attorney-client privilege. Once the government was notified that

certain emails likely contained privileged information, a wall team was set up to review

the emails for privilege. Id. at *7. Under these circumstances, the court found that the

government’s conduct did not amount to “bad faith or flagrant disregard of the

warrant’s limits that would justify the wholesale suppression of evidence.” Id.

      As discussed above, the agents here who executed the MCC search were on

notice that Mr. Schulte’s documents and notebooks likely contained privileged

information, yet they proceeded to review the documents for “relevant” evidence.

Gov. Res. 68-69. Only after the agents identified numerous pages of interest in the

notebooks (as specified in the Wall Review affidavit), did they seek authorization for a

wall team to review and redact the seized materials for privilege. The government’s

procedure of “search first, screen for privilege after,” is manifestly not a good faith

effort to conduct a search within the scope of the MCC search warrant.

      The wall team here also did not complete its job, leaving privileged information

unredacted for the prosecution team to see. See MCC Br. 16. The government
                                            8
       Case 1:17-cr-00548-PAC Document 130 Filed 08/29/19 Page 11 of 15



complains that Mr. Schulte “musters few examples” of the government’s failure to

fully redacted privileged material.3 Gov. Res. 71. This is simply incorrect. Mr. Schulte’s

motion details numerous examples of the government’s bad faith attempt to review

and redact privilege material, concluding that only seven out of 59 pages in the Blue

notebook would have remained unredacted had the government completed its review

properly. MCC Br. 16 (wall team left unredacted information about sentencing

guidelines calculations, pointing to particular information in the discovery review,

draft letters to the court, and notes about problems with discovery review).

       The government also attempts to diminish the importance of the privileged

information it did see, saying that the agents may have read Mr. Schulte’s thoughts on

severance but that the “government [ ] consented” to the severance motion, and that

the government may have learned about Mr. Schulte’s thoughts about a plea offer, but

they have not made a plea offer. Gov. Res. 73. Privilege is meant to protect the free

flow of information between attorney and client for the public good. The rupture of

that privilege causes more harm than the government’s flippant response

acknowledges. The government’s knowledge of Mr. Schulte’s thoughts about a plea

may well have informed their decision to not make an offer thus far. But in addition,

Mr. Schulte’s ability to communicate openly with counsel without fear of government


3
  The government also faults the defense for not “claw[ing] back” unredacted privileged information
from the government and calls the failure to do so “gamesmanship.” Gov. Res. 71. This is simply
incorrect. The defense requested that the government return the notebooks immediately after
learning that the government had seized them.
                                                9
       Case 1:17-cr-00548-PAC Document 130 Filed 08/29/19 Page 12 of 15



intrusion was shattered. In short, the harm and prejudice from the government’s

wholly inappropriate search and review too is an issue to address at a hearing.

C.    The search of the handwritten notebooks was not urgent.

      The government also asserts that there was an “urgency [to] the search”

because they knew Mr. Schulte was using cellphones and it was “imperative” to

determine what he had disclosed so they could “mitigate the damage.” Gov. Res. 69.

According to the government, the fact that they sought a wall team to review the

seized materials “despite the urgency” “bolsters their good faith.” Id. This argument

again rings hollow with respect to the hard copy, handwritten notebooks. The

notebooks were sitting in a secured area in the MCC completely separated from Mr.

Schulte. The words were not simply going to jump out of the notebooks and be

disseminated into the world. The agents’ “duty to protect from disclosure sensitive

information that could compromise national security” was not truly at issue when

searching through hundreds of pages of handwritten notes to which Mr. Schulte no

longer had access. Gov. Res. 71. In any event, the agents had a duty to refrain from

violating Mr. Schulte’s right to confidential communications between him and his

attorneys. Any urgency with respect to investigating additional disclosures could easily

have been accommodated by a prompt review of the seized notebooks through an

appropriate privilege review procedure.

      Indeed, the affidavit submitted in support of the MCC search warrant only

supports this conclusion. The most recent information it relies on for probable cause
                                           10
       Case 1:17-cr-00548-PAC Document 130 Filed 08/29/19 Page 13 of 15



was related to the alleged use of cell phones, which had occurred “[f]or the past

several months.” Ex. B to MCC Br., at JAS_021106 (MCC search warrant affidavit, at

10). Similarly, a screenshot from a cell phone included in the affidavit is dated

September 1, 2018, over a month before the warrant application was submitted. Id. at

JAS_021113 (MCC search warrant affidavit, at 17). Based on the timeline established

in the warrant application, the government’s investigation and search was not

conducted with such urgency that it could not have notified the court and defense

counsel of the seizure of privilege materials prior to the agents’ search and

examination.

D.     Appropriate remedy

       Suppression of the evidence seized from the MCC and from the subsequent

warrants4 is appropriate here because the government acted in bad faith and in

flagrant disregard of the scope of the October 2nd MCC search warrant. The

government states that the “Fourth Amendment is not violated because the officers

executing the warrant must exercise some minimal judgment as to whether a

particular document falls within the described category.” Riley, 906 F.2d at 845. But

not even minimal judgment is required to determine that these documents and

notebooks—bearing clear markings, in all capital letters, of attorney-client privilege—



4
 The government does not appear to dispute that if wholesale suppression of the MCC notebooks is
warranted, the evidence seized pursuant to the subsequent search warrants also should be
suppressed. Gov. Res. 72.
                                              11
       Case 1:17-cr-00548-PAC Document 130 Filed 08/29/19 Page 14 of 15



cannot be reviewed in the first instance by members of law enforcement that are part

of the prosecution team. Put simply, the Fourth Amendment is violated when the

government acts with reckless disregard to preserving Mr. Schulte’s attorney-client

privilege. MCC Br. 6-8.

E.    Because there are disputed facts, an evidentiary hearing is necessary.

      The government’s response asserts many “relevant” facts, which do not appear

in the discovery and are not supported by an affidavit. Gov. Res. 59-63. It claims that,

if there was a hearing, the agents would testify that they did not notice any of the

notations clearly suggesting that the information was attorney-client privileged and

confidential. Gov. Res. 60, n. 14. The government further asserts that the post-it

notes inside the notebooks were placed there by the wall team, not the original agents

who executed the search. Gov. Res. 70 & n.16. It claims that the wall team over-

redacted material, redacting information that was not privileged. Id. And it states that

the original agents only performed a “cursory review of the Notebooks” and did not

perform a “penetrating analysis of [Mr.] Schulte’s privileged materials” as they did not

have time to “dissect” it in one day. Gov. Res. 70. These are all factual issues

unsupported by evidence in the record and that must be resolved at a hearing. See, e.g.,

Pinto-Thomaz, 352 F. Supp. 3d at 309; Lumiere, 2016 WL 7188149, at *1 (full

evidentiary hearing conducted); United States v. Marquez, 367 F. Supp. 2d 600, 603

(S.D.N.Y. 2005) (finding a suppression hearing necessary because “the Government

failed to submit any supporting affidavit from persons with personal knowledge of the
                                           12
         Case 1:17-cr-00548-PAC Document 130 Filed 08/29/19 Page 15 of 15



facts”). Mr. Schulte respectfully requests that the Court order a hearing to elicit

evidence on these disputed issues of fact.

                                      Conclusion

      For all of the reasons described above, the Court should grant Mr. Schulte’s

motion to suppress all evidence seized from the MCC and subsequent warrants that

relied upon the materials seized from the MCC, or at a minimum, order an evidentiary

hearing to determine the extent to which the government’s search went beyond the

scope of the search warrant and violated Mr. Schulte’s attorney-client privilege.



Dated:        New York, New York
              August 29, 2019

                                                  Respectfully submitted,

                                                  Federal Defenders of New York

                                                 /s/ Sabrina P. Shroff
                                              By: ________________________
                                                 Sabrina P. Shroff
                                                 Allegra Glashausser
                                                 Edward S. Zas

                                                  Assistant Federal Defenders
                                                  52 Duane Street, 10th Floor
                                                  New York, New York 10007
                                                  Tel.: (212) 417-8713




                                             13
